DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  In paragraph [0033], line 9, the phrase “acting one switching tappet 100” should read –acting [[one]]on switching tappet 100–.  
Appropriate correction is required.

Claim Objections
Claims 14, 16, and 17 are objected to because of the following informalities:  Said claims are replete with typographical errors and other minor informalities.  The Office suggests amending said claims as reproduced below in the rejection of claims under 35 U.S.C. 103.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “locking mechanism” in claim 15.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14 – 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 14
This claim recites the limitations “the exhaust valve” and “the associated cylinder” which lack sufficient antecedent basis in the claim.
In Reference to Claim 16
This claim recites the limitation “the internal combustion engine system” which lacks sufficient antecedent basis in the claim.
Claims 15 and 17 are rejected by virtue of their dependency from claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0376420 to Elendt et al. (Elendt) in view of US Patent Application Publication No. 2014/0261310 to Troisi et al. (Troisi).

In Reference to Claim 14
Elendt teaches (see Elendt and Fig. 2b below):
A system comprising:
An internal combustion engine including a plurality of cylinders that receive a charge flow from an intake system configured to combust a fuel provided to at least a portion of the plurality of cylinders (Elendt paragraph [0003]); and
A roller finger follower (Fig. 2b – reference character 10) configured to control an opening and closing timing of an exhaust valve of an associated cylinder of the plurality of cylinders (paragraph [0045]), the roller finger follower including:
an inner roller follower arm (14) in contact with a first cam lobe (7) of a cam shaft (6), and
an outer sliding follower arm (19) in contact with a second cam lobe (8) of the cam shaft,
Wherein the outer sliding follower arm is selectively locked to the inner roller follower arm so as to open the exhaust valve during a compression stroke of the associated cylinder when the second cam lobe acts on the outer sliding follower arm (as seen from Fig. 2b and paragraph [0018]).


At least one sensor (Fig. 2 – reference characters 219, 222, 226) configured to provide one or more signals indicating operating conditions of the system; and
A controller (216) connected to the at least one sensor and operable to interpret the one or more signals,
Wherein, in response to an engine braking request based on the one or more signals, the controller is configured to control the roller finger follower so as to effectuate the locking of the outer sliding follower arm to the inner roller follower arm (Troisi paragraph [0025]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Troisi to incorporate a controller connected to at least one sensor configured to detect operating conditions of the system, the controller configured to determine an engine braking condition based on the operating conditions and then control the roller finger follower to convey the engine braking lift of the second cam lobe within the engine system of Elendt since it would enable the controller to determine a duration of an activation of the engine brake; whether the engine brake should be adjusted to provide more or less braking; and/or whether the engine brake should be deactivated as taught by Troisi (paragraph [0025]).

In Reference to Claim 15
Elendt teaches:
In addition to all the limitations of claim 14 discussed above, wherein the inner roller follower arm is operatively connected to the outer sliding follower arm via a locking mechanism (Fig. 2b – reference character 17) (Elendt paragraph [0049]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elendt in view Troisi as applied to claim 14 above, and further in view of US Patent Application Publication No. 2016/0201587 to Nagaoka et al. (Nagaoka).
In Reference to Claim 16
Neither Elendt nor Troisi teach the following which is taught by Nagaoka (see Nagaoka and Fig. 1 below):
In addition to all the limitations of claim 14 discussed above, wherein the internal combustion engine (Fig. 1 – reference character 10) further includes an exhaust system (30) configured to receive exhaust gas (G) produced by the combustion of the fuel, the exhaust system including at least one turbine (18a) and at least one aftertreatment device (31).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Nagaoka to incorporate an exhaust system including a turbine and an exhaust aftertreatment device within the engine system of Elendt, as modified by Troisi, since turbochargers are .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elendt in view of Troisi as applied to claim 14 above, and further in view of US Patent No. 5,718,199 to Hu et al. (Hu).
In Reference to Claim 17
Neither Elendt nor Troisi teach the following which is taught by Hu (see Hu):
In addition to all the limitations of claim 14 discussed above, a cam phaser operably connected to the internal combustion engine,
Wherein, in response to a compression release condition based on the one or more signals, the controller is configured to control the cam phaser such that a compression braking profile of the second cam lobe is rotated so as to adjust a timing of a compression release event (Hu col. 7; lines 21 – 40).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Hu to utilize a cam phaser to adjust a timing of a compression release event based on the one or more signals within the engine system of Elendt, as modified by Troisi, since it would reduce the forces required to open the exhaust valves thereby preventing undesirably .

Allowable Subject Matter
Claims 1 – 13, 18 – 21, 24, and 25 allowed.
In the method of claims 1 and 18 and the system of claim 8, the inclusion of:
“in response to an engine braking condition associated with the internal combustion engine, locking an outer member of the switching tappet to the inner member so as to open the exhaust valve during a compression stroke of the first cylinder when a second cam lobe of the cam shaft acts on the outer member” was not found.
The prior art of Baek (US 2009/0145383) teaches a switching tappet including an inner member and an outer member which are selectively locked to each other for such operations as cylinder deactivation (CDA).  The prior art, however, does not fairly teach or suggest locking the inner and outer members together in response to an engine braking condition in which the exhaust valve is opened during a compression stroke of the cylinder when a second cam lobe acts one the outer member as described above.


    PNG
    media_image1.png
    702
    396
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    511
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    558
    412
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US 2015/0101554); Surnilla (US 2010/0059015); O’Neill et al. (US 2009/0173296); Cho (US 2009/0145379); Petridis (US 2007/0240653); Caine et al. (US 2007/0157901); Lester (US 6,694,933); Yang et al. (US 6,647,954); Kraxner et al. (US 5,950,583); and Mayr et al. (US 5,555,861) all show devices in the general state of the art of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.